NUMBER 13-07-00741-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



RICARDO VARELA DORIA,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 93rd District Court 
of Hidalgo County, Texas.



MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and Garza 

Memorandum Opinion Per Curiam

	Appellant, Ricardo Varela Doria, attempts to appeal his conviction for aggravated
sexual assault.  The trial court has certified that this "is a plea-bargain case, and the
defendant has NO right of appeal."  See Tex. R. App. P. 25.2(a)(2).
 
	This case was previously abated and remanded to the trial court on May 15, 2008,
and March 26, 2009, for the purposes of obtaining a trial court certification.  On June 15,
2009, the trial court appointed new counsel for appellant and instructed counsel to obtain
a trial court certification.  On August 3, 2009, this Court received an Anders' brief and
motion for extension of time to file pro se brief.  A supplemental clerk's record filed on
August 10, 2009, contains a certification that "is a plea-bargain case, and the defendant
has NO right of appeal."  On August 24, 2009, appointed counsel filed a jurisdictional brief
and motion for leave to withdraw, stating that this Court lacks jurisdiction based on the trial
court certification.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED.  Any pending motions are dismissed as moot.

									PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed 
this 24th day of September, 2009.